DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on March 17, 2021 regarding Application No. 16/706,544.  Claims 12-18 are withdrawn as being drawn to a non-elective species.  Claims 1-18 are pending.


Election/Restrictions
Applicants’ election without traverse of Species A (FIG. 10) in the reply filed on November 10, 2020 is acknowledged.

Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species (Species B: FIG. 12), there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 10, 2020.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2019-0010117 application filed in Korea on January 25, 2019 has been filed.


Response to Arguments
Applicants’ arguments regarding objection to the drawings (Remarks/Arguments, pp. 8-9) are acknowledged.  In view of the arguments, the objection is withdrawn.

Applicants’ arguments filed on March 17, 2021 have been fully considered but they are moot in view of new grounds of rejection.


Claim Objections
Claims 9 and 10 are objected to for the reasons discussed below.

Regarding claim 9, “a fifth color grayscale generator” in line 6 may need to be changed to “a fifth color grayscale voltage generator” for consistency with first through fourth “color grayscale voltage generator(s)” recited in claims 8 and 9.

Regarding claim 10, this claim is objected to as being dependent upon objected to base claim 9.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lee et al. in US 2014/0347404 A1 (hereinafter Lee).

Regarding claim 1, Lee teaches:
A display device comprising (A display device 100 comprising; Fig. 1 and [0035]): 
a first pixel coupled to a first data line (a first pixel PX coupled to a first data line DL1; Fig. 1 and [0036]); 
a second pixel coupled to a second data line (a second pixel PX coupled to a second data line DL2; Fig. 1 and [0036]); 
a first node to receive a first node voltage (a first node (node between R254 and R256) to receive a first node voltage VGMA_UL; Fig. 8 and [0063]); 
a first grayscale voltage generator configured to generate first grayscale voltages (a first grayscale voltage generator 322 configured to generate first grayscale voltages VGAU1~VGAUj; Fig. 7 and [0058]); 
a second grayscale voltage generator configured to generate second grayscale voltages (a second grayscale voltage generator 332 configured to generate second grayscale voltages VGAL1~VGALj; Fig. 7 and [0060]); and 
a data driver configured to apply, to the first data line, a first data signal generated based on one of the first grayscale voltages, and to apply, to the second data line, a second data signal generated based on one of the first node voltage, the first grayscale voltages, and the second grayscale voltages (a data driver 150 .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kong et al. in US 2017/0309219 A1 (hereinafter Kong).

Regarding claim 8, Lee teaches:
The display device of claim 1.
	However, it is noted that Lee does not teach:
wherein the first grayscale voltage generator comprises: 
a first color grayscale voltage generator configured to generate first color grayscale voltages for expressing a first color from among the first grayscale voltages; 
a second color grayscale voltage generator configured to generate second color grayscale voltages for expressing a second color different from the first color from among the first grayscale voltages; and 
a third color grayscale voltage generator configured to generate third color grayscale voltages for expressing a third color different from the first color and the second color from among the first grayscale voltages.
	Kong teaches:
a first color grayscale voltage generator configured to generate first color grayscale voltages for expressing a first color from among grayscale voltages (a first color (red) grayscale voltage generator 311 configured to generate first color (red) grayscale voltages for expressing a first color (red) from among grayscale voltages V0-V255; FIGs. 7A and 7B, [0084]-[0087], [0091], and [0092]); 
a second color grayscale voltage generator configured to generate second color grayscale voltages for expressing a second color different from the first color from among the grayscale voltages (a second color (green) grayscale voltage generator 313 configured to generate second color (green) grayscale voltages for expressing a second color (green) different from the first color (red) from among the grayscale voltages V0-V255; FIGs. 7A and 7B, [0084]-[0087], [0089], [0091], and [0092]); and 
a third color grayscale voltage generator configured to generate third color grayscale voltages for expressing a third color different from the first color and the second color from among the grayscale voltages (a third color (blue) grayscale voltage generator 312 configured to generate third color (blue) grayscale voltages for expressing a third color (blue) different from the first color (red) and the second color (green) from among the grayscale voltages V0-V255; FIGs. 7A and 7B, [0084]-[0089], [0091], and [0092]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Lee to include: the features taught by Kong, such that Lee as modified teaches: wherein the first grayscale voltage generator comprises (first grayscale voltage generator taught by Lee): a first color grayscale voltage generator configured to generate first color grayscale voltages for expressing a first color from among the first grayscale voltages (first grayscale voltages taught by Lee combined with the first color grayscale voltage generator taught by Kong); a second color grayscale voltage generator configured to generate second color grayscale voltages for expressing a second color different from the first color from among the first grayscale voltages (first grayscale voltages taught by Lee combined with the second color grayscale voltage generator taught by Kong); and a third color grayscale voltage generator configured to generate third color grayscale voltages for expressing a third color different from the first color and the second color from among the first grayscale voltages (first grayscale voltages taught by Lee combined with the third color grayscale voltage generator taught by Kong), in order to provide color display.

	Regarding claim 9, Lee as modified by Kong teaches:
The display device of claim 8, wherein the second grayscale voltage generator (Lee: the second grayscale voltage generator 332; Fig. 7 and [0060]) comprises: 
a fourth color grayscale voltage generator configured to generate fourth color grayscale voltages for expressing a fourth color from among the second grayscale voltages (Lee: the second grayscale voltages VGAL1~VGALj; Fig. 7 and [0060]; Kong: a fourth color (green) grayscale voltage generator 313 configured to generate fourth color (green) grayscale voltages for expressing a fourth color (green) from among grayscale voltages V0-V255; FIGs. 7A and 7B, [0084]-[0086], [0089], [0091], and [0092]); and 
a fifth color grayscale generator configured to generate fifth color grayscale voltages for expressing a fifth color different from the fourth color from among the second grayscale voltages (Lee: the second grayscale voltages VGAL1~VGALj; Fig. 7 and [0060]; Kong: a fifth color (blue) grayscale generator 312 configured to generate fifth color (blue) grayscale voltages for expressing a fifth color (blue) different from the fourth color (green) from among the grayscale voltages V0-V255; FIGs. 7A and 7B, [0084]-[0086], [0088], [0089], [0091], and [0092]). 
	The motivation to combine the references is the same as discussed in claim 8 above.

	Regarding claim 10, Lee as modified by Kong teaches:
The display device of claim 9, wherein each of the fourth color and the fifth color corresponds to one of the first color, the second color, and the third color (Kong: wherein each of the fourth color (green) and the fifth color (blue) corresponds to one of the first color (red), the second color (green), and the third color (blue); FIGs. 7A and [0085]-[0089]).  
	The motivation to combine the references is the same as discussed in claim 8 above.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lu et al. in US 2019/0102597 A1 (hereinafter Lu).




Regarding claim 11, Lee teaches:
The display device of claim 1, wherein the first pixel is located in a display area (wherein the first pixel PX is located in a display area of display panel 110; Fig. 1, [0035], and [0036]), and 
the second pixel is located in the display area (the second pixel PX is located in the display area of display panel 110; Fig. 1, [0035], and [0036]). 
	However, it is noted that Lee does not teach:
wherein the first pixel is located in a fingerprint non-sensing area in a display area, and 
the second pixel is located in a fingerprint sensing area in the display area.
 	Lu teaches:
wherein a first pixel is located in a fingerprint non-sensing area in a display area (see FIG. 1 and [0029]), and 
a second pixel is located in a fingerprint sensing area in the display area (see FIG. 1 and [0029]).
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the display device taught by Lee to include: the features taught by Lu, such that Lee as modified teaches: wherein the first pixel is located in a fingerprint non-sensing area in a display area (the first pixel and display area taught by Lee combined with the first pixel, fingerprint non-sensing area, and display area taught by Lu), and the second pixel is located in a fingerprint sensing area in the display area (the second pixel and display area taught by Lee combined with the second pixel, fingerprint sensing area, and display area taught by Lu), in order to provide fingerprint recognition.  (Lu: [0002]).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Please take note of:

Kim et al. in US 2019/0197944 A1 (“ABSTRACT: A light emitting display device and a driving method thereof are provided, in which a luminance difference occurring in a boundary between a fingerprint scanning area and a non-fingerprint scanning area is not perceived by a user. The light emitting display device can include a display panel including a display area where a plurality of pixels is provided to display an image. The display area can include a first area, a second area, and a boundary area disposed between the first area and the second area. In a case where the display panel displays a predetermined image pattern, each of pixels in the first area can emit a first light having a first luminance, each of pixels in the second area can emit a second light having a second luminance lower than the first luminance or cannot emit any light, and the luminance of pixels in the boundary area can be progressively reduced from the first area to the second area.”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        8/12/21B